     Case 3:20-cv-00693-RCJ-WGC Document 8 Filed 02/23/21 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     RACHEL MARIE WHITTED                                Case No. 3:20-cv-00693-RCJ-WGC
      (#1212277), aka Ralph Whitted,
4                                                                        ORDER
                                            Plaintiff
5
             v.
6
      PERRY RUSSELL, et al.,
7
                                        Defendants
8
9
            On December 14, 2020, the Court ordered Plaintiff to file a fully complete
10
     application to proceed in forma pauperis or pay the full filing fee of $402 on or before
11
     February 12, 2021. (ECF No. 3) On December 16, 2020, Plaintiff filed an incomplete
12
     application to proceed in forma pauperis. (ECF No. 4). Plaintiff's application at ECF No.
13
     4 was submitted without the required financial certificate and inmate account statement
14
     for the previous six-month period. The February 12, 2021 deadline has now expired, and
15
     Plaintiff has not filed a fully complete application to proceed in forma pauperis or paid the
16
     full $402 filing fee.
17
            District courts have the inherent power to control their dockets and “[i]n the
18
     exercise of that power, they may impose sanctions including, where appropriate . . .
19
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
20
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
21
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
22
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
23
     noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.
24
     1992) (affirming dismissal for failure to comply with an order requiring amendment of
25
     complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal
26
     for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
27
     address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
28
     dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
     Case 3:20-cv-00693-RCJ-WGC Document 8 Filed 02/23/21 Page 2 of 3



1    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
2    local rules).
3           In determining whether to dismiss an action for lack of prosecution, failure to obey
4    a court order, or failure to comply with local rules, the court must consider several factors:
5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
8    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
9    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10          Here, the Court finds that the first two factors, the public’s interest in expeditiously
11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
15   West, 542 F.2d 522, 524 (9th Cir. 1976).           The fourth factor—public policy favoring
16   disposition of cases on their merits—is greatly outweighed by the factors in favor of
17   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
18   the court’s order will result in dismissal satisfies the “consideration of alternatives”
19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
20   F.2d at 1424. The Court’s order requiring Plaintiff to file another application to proceed
21   in forma pauperis or pay the full $402 filing fee on or before February 12, 2021 expressly
22   stated: “IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint and a fully
23   complete application to proceed in forma pauperis with all three documents or pay the full
24   $402 filing fee for a civil action on or before February 12, 2021, this case will be subject
25   to dismissal without prejudice for Plaintiff to refile the case with the Court, under a new
26   case number, when Plaintiff is able to file a complaint and has all three documents needed
27   to file a complete application to proceed in forma pauperis or pays the the full $402 filing
28   fee.” (ECF No. 3 at 3). Thus, Plaintiff had adequate warning that dismissal would result



                                                  -2-
     Case 3:20-cv-00693-RCJ-WGC Document 8 Filed 02/23/21 Page 3 of 3



1    from noncompliance with the Court’s order to file a fully complete application to proceed
2    in forma pauperis or pay the full $402 filing fee on or before February 12, 2021.
3            IT IS THEREFORE ORDERED that this action is dismissed without prejudice
4    based on Plaintiff’s failure to file a fully complete application to proceed in forma pauperis
5    or pay the full $402 filing fee in compliance with this Court’s order dated December 14,
6    2020.
7            IT IS FURTHER ORDERED that all pending motions (ECF Nos. 4, 6) are denied
8    as moot.
9            IT IS FURTHER ORDERED that the Clerk of Court will close the case and enter
10   judgment accordingly. No other documents may be filed in this now-closed case.
11           DATED: February 23, 2021.
12
13                                                     ROBERT C. JONES
                                                       UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
